Title: To James Madison from William Savage, 3 April 1804 (Abstract)
From: Savage, William
To: Madison, James


3 April 1804, Kingston, Jamaica. Last wrote on 4 Feb. 1804 via Baltimore and Alexandria. “This accompanys my Account [not found] for the last three months, Amount £71.1.5. equal to $213.21 Cents, which I trust You will find free of Error; I shall Esteem myself particularly obliged if You will order a Statement of my General Account, that I may see at one View what I am to be allowed, I trust the Documents transmitted with my last letter will be Satisfactory.”
“A great Number of American Vessels have been taken by Privateers, some with Commissions from Rochambeau & others who had the Command of Hispaniola, & carried into Cuba, some few of them have been recaptured by the British Squadron on this Station.

“Since the 15th June last there has enterd in this Port alone 23,143 Tons of American Vessels, which proves the increase of the American Trade of this Island within these two Years, in my Opinion You may justly calculate upon an equal Number of Tons during the same period in the other ports of this Colony.
“In no one instance has there been any Sum received for the discharge of American Seamen. You will observe the Accounts for Disbursements to distressed Seamen are but trifling comparatively with what it was last War, the Regulation to enforc⟨e⟩ Captains of American Vessels to convey distressed Seamen has been productive of much good.”
